DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2, 3, 12, 13, 14, 15, 17, 18, 19, 20 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Renzi et al. (US 2007/0050828, referred to herein as “Renzi”) in view of Leo et al. (US 2010/0325546, referred to herein as “Leo”).

Regarding claim 2, Renzi discloses: A system for medical collaboration with a remote viewer (Renzi: Figs. 1 and 2, disclosing a medical collaboration system), the system comprising: 
a medical videoscope configured to provide an internal video stream of an internal view from within a human or animal subject (Renzi: paragraphs [0004] and [0016], disclosing an integrated operating room with remote viewing of video from multiple sources, such as an endoscope camera); 
an external camera configured to provide an external video stream of an external view… (Renzi: Figs. 2 and 7, paragraphs [0041] and [0056], disclosing a video sources included a camera that provides an external video stream of a view of the operating room); and 
a monitor controller, coupled to the medical videoscope and the external camera (Renzi: Figs. 1 and 2, paragraphs [0040] and [0041], disclosing a video switch and associated controller as well as control via appropriately configured office computers in conjunction with a streaming video control server), the monitor controller configured to: 
locally display a video stream, including at least one of the internal or external video streams, on a local monitor…, in response to a received first selection request (Renzi: paragraphs [0045] through [0047], disclosing local display of video streams including video captured from cameras and medical instruments based on user input selection—e.g., including a first selection request); 
transmit at least one of: the locally displayed video stream, the internal video stream, or the external video stream, to a remote device for remote display on the remote device, in response to a second selection request (Renzi: paragraphs [0016] and [0041], disclosing capture of video from cameras—e.g., external video--and medical instruments—e.g., internal video—and transmission of the video via a network to remote display devices; paragraphs [0026], [0045], [0054], [0056], [0058] and [0066], disclosing user selection of video sources—e.g., including a second selection request); 
receive, from the remote device, a third selection request selecting at least one of the internal video stream or the external video stream not currently locally displayed on the local monitor (Renzi: paragraphs [0045] through [0048], disclosing user selection of cameras—external video—and medical instruments—internal video—for display on various remote displays—e.g., including a third selection); and 
in response to the third selection request, updating the display on the remote device in accordance with the third selection request (Renzi: paragraphs [0042] and [0043], disclosing user selection of any of the various video sources for display—e.g., including updating the display of one video source from a previous video source).
Renzi does not explicitly disclose an external view including an outside of the human or animal subject and wherein the local monitor is local to the human or animal subject.
However, Leo discloses an external view including an outside of the human or animal subject (Leo: Figs. 2 and 3, paragraphs [0005], [0024], [0025] and [0034], disclosing an observation camera that captures video including a view of a patient) and wherein the local monitor is local to the human or animal subject (Leo: paragraphs [0005], [0031] and [0035], disclosing display of the video on a display associated with the operating room including the patient).
At the time the invention was made, it would have been obvious for a person having ordinary skill in the art to use the video and display techniques of Leo in the system of Renzi.
One would have been motivated to modify Renzi in this manner in order to permit configurable, customizable, easy and safe control of video images associated with operation procedures by medical staff associated with a patient (Leo: paragraph [0016]).

	Regarding claim 3, Renzi and Leo disclose: The system of claim 2, wherein the controller is configured to record the locally displayed video stream (Leo: paragraph [0037], disclosing control to enable recording of the video stream).
	The motivation for combining Renzi and Leo has been discussed in connection with claim 1, above.

	Regarding claim 12, Renzi and Leo disclose: The system of claim 2, wherein the medical videoscope includes an endoscope (Renzi: paragraph [0016], disclosing an endoscopic camera).

	Regarding claim 13, Renzi and Leo disclose: The system of claim 2, wherein the remote device includes a graphical user interface configured to view the locally displayed video stream (Renzi: paragraph [0045], disclosing a control interface such as a touch panel to access video from operating rooms; Leo: Figs. 2 and 3, paragraph [0007] disclosing a graphical user interface).
	The motivation for combining Renzi and Leo has been discussed in connection with claim 1, above.

Regarding claim 14, the claim recites analogous limitations to claim 2, above, and is therefore rejected on the same premise.

Regarding claim 15, the claim recites analogous limitations to claim 3, above, and is therefore rejected on the same premise.

Regarding claim 17, the claim recites analogous limitations to claim 6, above, and is therefore rejected on the same premise.

Regarding claim 18, the claim recites analogous limitations to claim 2, above, and is therefore rejected on the same premise.

Regarding claim 19 the claim recites analogous limitations to claim 3, above, and is therefore rejected on the same premise.

Regarding claim 20, the claim recites analogous limitations to claim 6, above, and is therefore rejected on the same premise.

Regarding claim 21, the claim recites analogous limitations to claim 12, above, and is therefore rejected on the same premise.

Claims 4, 5, 6, 7, 8, 9, 10, 11 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Renzi in view of Leo as applied to claim 3 above, and further in view of DeKeyser (US 2008/0165249, referred to herein as “DeKeyser”).

Regarding claim 4, Renzi and Leo disclose: The system of claim 3, as discussed above.
Renzi and Leo does not explicitly disclose: wherein the recorded locally displayed video stream is a continuous loop recording.
However, DeKeyser discloses: wherein the recorded locally displayed video stream is a continuous loop recording (DeKeyser: paragraph [0033], disclosing continuous loop recording of video content).
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the continuous loop recording of DeKeyser in the system of Renzi and Leo.
One would have been motivated to modify Renzi and Leo in this manner in order to permit recording of large portions of video content and protect segments of the video content from being overwritten (DeKeyser: paragraphs [0003] through [0008] and [0026]).

	Regarding claim 5, Renzi, Leo, and DeKeyser disclose: The system of claim 4, further comprising at least one of: a local database, located at a same location as the monitor controller; or a remote database, located at a remote facility; wherein the recorded locally displayed video stream is stored in at least one of the local database or the remote database (Leo: paragraph [0037], disclosing control to enable recording of the video stream; paragraph [0052], disclosing a memory and storage device).
	The motivation for combining Renzi, Leo, and DeKeyser has been discussed in connection with claim 4, above.

	Regarding claim 6, Renzi, Leo, and DeKeyser disclose: The system of claim 5, wherein: the internal video stream includes video from a second medical videoscope (Renzi: Fig. 2, paragraph [0041], disclosing multiple video sources—e.g., including a second medical device); the external video stream includes video from a second external camera (Renzi: Fig. 2, paragraph [0041], disclosing multiple video sources—e.g., including a second camera); at least one of the external camera or the second external camera includes at least one of: a pan or a tilt or a zoom camera (Renzi: paragraph [0023l disclosing use of a pan/zoom/tilt camera), and wherein an angle of a view of at least one of the external camera or the second external camera is capable of being changed by the remote viewer (Renzi: paragraph [0017], disclosing remote control of PZT cameras); and the third selection request selecting at least one of the internal video stream or the external video stream not currently displayed on the local device includes a selection of the video from the second medical videoscope or the video from the second external camera (Renzi: paragraphs [0042] and [0043], disclosing user selection of any of the various video sources for display—e.g., including updating the display of one video source from a previous video source).

	Regarding claim 7, Renzi, Leo, and DeKeyser disclose: The system of claim 6, wherein in response to the selection of at least one of, the video from the second medical videoscope or the video from the second external camera, the selected video stream is recorded in at least one of: the local database or the remote database (Renzi: paragraphs [0042] and [0043], disclosing user selection of any of the various video sources for display; Leo: paragraph [0037], disclosing control to enable recording of the video stream).

	Regarding claim 8, Renzi, Leo, and DeKeyser disclose: The system of claim 5, wherein the continuous loop recording stores recorded data of the locally displayed video stream in the local database and the remote database for a specified period of time (DeKeyser: Fig. 1, paragraph [0040], disclosing storage of video in a local recorder and transmitted to another storage; paragraph [0033], disclosing storage of video for a said length of time).
	The motivation for combining Renzi, Leo, and DeKeyser has been discussed in connection with claim 4, above.

	Regarding claim 9, Renzi, Leo, and DeKeyser disclose: The system of claim 5, wherein the continuous loop recording is stored in the local database until a memory in the local database is full (DeKeyser: paragraph [0058], disclosing protection of stored video and transmitting of the video to a remote storage).
The motivation for combining Renzi, Leo, and DeKeyser has been discussed in connection with claim 4, above.

Regarding claim 10, Renzi, Leo, and DeKeyser disclose: The system of claim 5, wherein the continuous loop recording is stored in the remote database until a memory in the remote database is full (DeKeyser: paragraph [0058], disclosing protection of stored video and transmitting of the video to a remote storage).
The motivation for combining Renzi, Leo, and DeKeyser has been discussed in connection with claim 4, above.

Regarding claim 11, Renzi, Leo, and DeKeyser disclose: The system of claim 4, wherein when an exception condition is detected at a location at which the human or animal subject is located, recorded data of the locally displayed video stream is inhibited from being recorded over as part of the continuous loop recording (DeKeyser: paragraphs [0035] through [0037], disclosing that recorded data can be protected from being recorded over during the continuous loop recording).
The motivation for combining Renzi, Leo, and DeKeyser has been discussed in connection with claim 4, above.

Regarding claim 16, the claim recites analogous limitations to claim 4, above, and is therefore rejected on the same premise.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Braniff whose telephone number is (571) 270-5009. The examiner can normally be reached M-F 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER T. BRANIFF
Primary Examiner
Art Unit 2484



/CHRISTOPHER BRANIFF/Primary Examiner, Art Unit 2484